— In an action to recover damages for legal malpractice, the plaintiff appeals (1) from an order of the Supreme Court, Kings County (Bellard, J.), dated July 26, 1985, which denied her motion for leave to enter a default judgment and granted the defendant’s cross motion to dismiss the complaint for lack of personal jurisdiction, and (2) from an order of the same court, dated August 27, 1986, which, inter alia, denied her application to hold the defendant in contempt. The appeal from the order dated July 26, 1985 brings up for review so much of an order of the same court, dated December 19, 1985, as, upon reargument, adhered to the original determination denying leave to enter a default judgment, and vacated, upon certain conditions, so much of the order dated July 26, 1985, as granted the defendant’s cross motion to dismiss (see, CPLR 5517).
Ordered that the appeal from the order dated July 26, 1985 is dismissed, without costs or disbursements, as that order was superseded by the order dated December 19, 1985, made upon reargument; and it is further,
Ordered that the order dated August 27, 1986 is affirmed, and the order dated December 19, 1985 is affirmed insofar as reviewed, without costs or disbursements.
Upon our review of the record we find no basis to disturb *774the orders under review. Brown, J. P., Eiber, Kunzeman and Spatt, JJ., concur.